Exhibit 10.1

 

Execution Copy

 

THE HOWARD HUGHES CORPORATION
WARRANT PURCHASE AGREEMENT

 

Purchaser: David R.Weinreb

 

Date of Purchase: November 22, 2010

 

Purchase Price: $15,000,000

 

Number of Shares Underlying Warrant: 2,367,985

 

Exercise Price Per Share: $42.23

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Corporation”), is
pleased to give you the opportunity to purchase a Warrant (the “Warrant”) to
purchase shares of the Corporation’s authorized common stock, par value $0.01
per share, subject to the terms and conditions set forth in this Warrant
Purchase Agreement (this “Agreement”).  The purchase of the Warrant is
specifically conditioned upon the execution by you of this Agreement.  The Date
of Purchase of the Warrant, the number of shares issuable upon exercise of the
Warrant (the “Warrant Shares”), and the Exercise Price per share are stated
above.  The Purchase Price shall be paid to the Corporation no later than 5
Business Days following the Date of Purchase and if not so paid this Agreement
shall terminate without further action.  This Agreement was entered into prior
to your election as Chief Executive Officer of the Corporation and is not
governed by The Howard Hughes Corporation 2010 Equity Incentive Plan.

 

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Warrant.  By accepting this Agreement, you agree
to be bound by all of the terms hereof.

 

1.               Definitions.  As used in this Agreement, the following terms
have the meanings set forth below:

 

(a)          “Board of Directors” means the board of directors of the
Corporation.

 

(b)         “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in the State of Delaware are authorized or
obligated by law or executive order to close.

 

(c)          “Cause” shall mean, as determined in good faith by a unanimous vote
(excluding you if you are a member of the Board of Directors) of the Board of
Directors at a meeting of the Board of Directors held for such purpose, and
where you and your counsel had an opportunity (on at least 15 days prior notice)
to be heard before the Board of Directors, your:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

--------------------------------------------------------------------------------


 

(ii)                                  gross negligence or willful misconduct in
the performance of your duties;

 

(iii)                               drug addiction or habitual intoxication;

 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, violation of law, or a
material act of dishonesty against the Corporation, in each case that the Board
of Directors determines was willful;

 

(v)                                 material and continued breach of the
Employment Agreement, after notice for substantial performance is delivered by
the Corporation in writing that identifies in reasonable detail the manner in
which the Corporation believes you are in breach of this Employment Agreement;

 

(vi)                              willful material breach of Corporation policy
or code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform your duties under the Employment Agreement (other than such failure
resulting from your incapacity due to physical or mental illness);

 

unless, in each case, the event constituting Cause is curable and has been cured
by you within 30 days of your receipt of notice from the Corporation that an
event constituting Cause has occurred and specifying the details of such event. 
If you cure an event during such period that would otherwise constitute Cause,
then the Corporation will have no right to terminate your employment for Cause. 
For purposes of this provision, no act or omission on your part shall be
considered “willful” unless it is done or omitted not in good faith or without
reasonable belief that the act or omission was in the best interests of the
Corporation.  Any act or omission based upon a resolution duly adopted by the
Board of Directors or advice of counsel for the Corporation shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of the Corporation.

 

(d)         “Change in Control” means the occurrence of any of the following
events:

 

(i)                                     A “change in the ownership of the
Corporation” which shall occur on the date that any one person, or more than one
person acting as a group, excluding Pershing Square Management, L.P. and its
Affiliates (as defined under the Securities Act of 1933), acquires ownership of
stock in the Corporation that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation; however, if any one person or more than one
person acting as a group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Corporation” (or to cause a “change
in the effective control of the Corporation” within the meaning of
Section 1(d)(ii) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided further,

 

2

--------------------------------------------------------------------------------


 

however, that for purposes of this Section 1(d)(i), the following acquisitions
shall not constitute a Change in Control:  (A) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any entity controlled by the Corporation, or (B) any acquisition by investors
(immediately prior to such acquisition) in the Corporation for financing
purposes, as determined by the Board of Directors in its sole discretion.  This
Section 1(d)(i) applies only when there is a transfer of the stock of the
Corporation (or issuance of stock) and stock in the Corporation remains
outstanding after the transaction.

 

(ii)                                  A “change in the effective control of the
Corporation” which shall occur on the date that either (A) any one person, or
more than one person acting as a group, excluding Pershing Square Management,
L.P. and its Affiliates, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Corporation possessing 35% or more of the
total voting power of the stock of the Corporation, except for (1) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(2) any acquisition by investors (immediately prior to such acquisition) in the
Corporation for financing purposes, as determined by the Board of Directors in
its sole discretion; or (B) a majority of the members of the Board of Directors
are replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election.  For purposes of a “change in
the effective control of the Corporation,” if any one person, or more than one
person acting as a group, is considered to effectively control the Corporation
within the meaning of this Section 1(d)(ii), the acquisition of additional
control of the Corporation by the same person or persons is not considered a
“change in the effective control of the Corporation,” or to cause a “change in
the ownership of the Corporation” within the meaning of Section 1(d)(i) above.

 

(iii)                               The occurrence of any of the transactions
contemplated by Section 1(d)(i) or 1(d)(ii) above (including any acquisition by
Pershing Square Management, L.P. or its Affiliates), in connection with which
the stock of the Corporation ceases to be publicly traded on a national
securities exchange.

 

(iv)                              A “change in the ownership of a substantial
portion of the Corporation’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, excluding Pershing Square
Management, L.P. and its Affiliates, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets of the Corporation that have a total gross fair market value
equal to or more than 60% of the total gross fair market value of all the assets
of the Corporation immediately prior to such acquisition or acquisitions;
provided that the proceeds of such acquisition or acquisitions are distributed
to the shareholders of the Corporation in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  Any
transfer of assets to an entity that is controlled by the

 

3

--------------------------------------------------------------------------------


 

shareholders of the Corporation immediately after the transfer, as provided in
guidance issued pursuant to Section 409A of the Code, shall not constitute a
Change in Control.

 

For purposes of this Section 1(d), the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1(d), “Corporation” includes (A) the Corporation and (B) an entity that
is a stockholder owning more than 50% of the total fair market value and total
voting power (a “Majority Shareholder”) of the Corporation, or any entity in a
chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Corporation.

 

(e)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Common Stock” means the authorized common stock, par value $0.01
per share, as described in the Corporation’s Certificate of Incorporation.

 

(g)         “Date of Purchase” means the date designated as such in the first
paragraph of this Agreement.

 

(h)         “Disability” means the good faith determination by the Board of
Directors that you are permanently disabled.

 

(i)             “Employment Agreement” means the employment agreement entered
into between the Corporation and David R. Weinreb on November 22, 2010.

 

(j)             “Exchange Act” means the Securities Exchange Act of 1934.

 

(k)          “Exercise Notice” means the written exercise notice in the form
provided by the Board of Directors.

 

(l)             “Exercise Price” means the exercise price per share designated
as such in the first paragraph of this Agreement.

 

(m)       “Expiration Date” means November 21, 2017.

 

(n)         “Fair Market Value” per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)                                     If the Common Stock is at the time
traded on NYSE, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as the price is reported by
the National Association of Securities Dealers on NYSE.  If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any stock exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the

 

4

--------------------------------------------------------------------------------


 

date in question on the stock exchange determined by the Board of Directors to
be the primary market for the Common Stock, as such price is officially quoted
in the composite tape of transactions on such exchange.  If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any stock exchange nor traded on NYSE, then the Fair Market Value
shall be determined in good faith by the Board of Directors after taking into
account such factors as the Board of Directors shall deem appropriate.

 

(o)         “Good Reason” shall mean the occurrence of any of the following
events without your written consent:

 

(i)                                     a material diminution in your base
compensation;

 

(ii)                                  a material diminution in your authority,
duties or responsibilities;

 

(iii)                               you no longer report directly to the Board
of Directors; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Corporation of the Employment Agreement;

 

provided that, in each case, you must provide a notice of termination to the
Corporation within 60 days of the initial occurrence of the event constituting
Good Reason, and the Corporation shall have the opportunity to cure such event
within 30 days of receiving such notice.  If the Corporation cures an event
during such period that would otherwise constitute Good Reason, then you will
have no right to terminate your employment for Good Reason.  Following the
occurrence of a Change in Control, any claim by you that Good Reason exists
shall be presumed to be correct unless a court of competent jurisdiction
determines that the Corporation has established by clear and convincing evidence
that Good Reason does not exist.

 

(p)         “Immediate Family” means your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships.

 

(q)         “NYSE” means The New York Stock Exchange.

 

2.               Vesting and Exercisability.  This Warrant will be fully vested
at the time of purchase.  Except as provided in Section 3, you may only exercise
your Warrant after the sixth year anniversary of the Purchase Date (November 22,
2016) and before the Expiration Date.  To the extent it has not already been
exercised, the Warrant shall terminate on the Expiration Date.

 

3.               Special Lifting of Restrictions and Change in Control.

 

(a)          Immediately prior to the effective date of a Change in Control or
upon the date of a termination of your employment by the Company without Cause
or by you for Good Reason, the Warrant shall be immediately exercisable and
transferable, notwithstanding the restrictions enumerated in Section 2.

 

5

--------------------------------------------------------------------------------


 

(b)         Notwithstanding the provisions of Section 6, in the event of a
termination of your employment by reason of your death or Disability, you or
your estate (as the case may be) may sell the Warrant to a third party;
provided, however, that all terms and restrictions applicable to the Warrant
prior to the sale shall continue to apply to the Warrant after the sale to a
third party purchaser.

 

(c)          In the event of a Change in Control, you shall elect that either:

 

(i)                                     this Warrant be assumed by the successor
entity in connection with a Change in Control, in which case this Warrant shall
be appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to you upon
the consummation of such Change in Control had the Warrant been exercised
immediately prior to such Change in Control, and appropriate adjustments shall
also be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same, or

 

(ii)                                  this Warrant terminate and cease to be
outstanding, in which case the successor entity shall pay to you upon the Change
in Control an amount equal to the product of (A) the per share consideration
paid to the shareholders of the Corporation by the successor entity in
conjunction with the Change in Control, and (B) the number of Shares underlying
the unexercised portion of this Warrant on the date of the Change in Control,
minus the cumulative Exercise Price for those Warrant Shares.

 

(d)         Subject to Section 5, this Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize, otherwise change its
capital or business structure, to merge, consolidate, dissolve, liquidate, or
sell or transfer all or any part of its business or assets, and in any such
transaction involving only cash consideration you shall be deemed to have
elected to receive cash pursuant to Section 3(c)(ii) if so provided in the
agreement providing for such transaction.

 

4.               Exercise of Warrant.

 

(a)          In order to exercise this Warrant with respect to all or any part
of the Warrant Shares for which this Warrant is exercisable, you (or any other
person or persons exercising the Warrant in accordance with the terms hereof)
must take the following actions:

 

(i)                                     Execute and deliver to the Corporation
an Exercise Notice for the Warrant Shares for which the Warrant is exercised
(the “Purchased Shares”) which Exercise Notice (1) states the number of
Purchased Shares (which must be a whole number of shares) and (2) is signed or
otherwise given by you (or any other authorized person exercising the Warrant).

 

(ii)                                  Pay the aggregate Exercise Price for the
Purchased Shares, at the time of delivery of the Exercise Notice, (1) in cash or
an equivalent means acceptable to the Corporation, or (2) with shares of Common
Stock owned by you (including shares received upon exercise of the Warrant or
restricted shares, if any, already held by you) and having a Fair Market Value
at least equal to the aggregate Exercise Price for the shares of Common Stock to
which the Warrant is being exercised, or (3) by any combination of clauses
(1) and (2), or (4) by net issue exercise, pursuant to which the Corporation
will issue to you a number of shares of Common Stock as to which the Warrant is
exercised, less a number of shares with a Fair Market Value as of the date of
exercise equal to the Exercise Price.  The number of shares to settle the

 

6

--------------------------------------------------------------------------------


 

transaction shall be the gross number of shares (subject to the transaction,
e.g., 2,367,985 in the case of a full exercise), multiplied by the Exercise
Price, and divided by the SA (as defined below).  If shares of Common Stock are
used for payment of all or any portion of the Exercise Price, then (for purposes
of payment of the Exercise Price) those shares of Common Stock shall be deemed
to have a cash value equal to their aggregate Fair Market Value determined as of
the date of the delivery of the Exercise Notice, giving effect to all purchases
of Warrant Shares.

 

(iii)                               Certify in a writing reasonably acceptable
to the Corporation that you have complied with the provisions of Section 6
hereof at all times since the Date of Purchase and, if the Warrant is exercised
in respect of fewer than the total Warrant Shares to which this Warrant then
relates, that you will continue to comply with such covenants in respect of the
Warrant Shares which remain subject to this Warrant.

 

(b)         Notwithstanding any other provision hereof, the number of shares of
Common Stock that you shall receive upon a full or partial exercise of the
Warrant shall be adjusted upward or downward, as the case may be, based upon the
following formula:

 

QA = (SA – K) x Q / ST

 

Where:

 

·                  QA is the adjusted number of shares of Common Stock to be
received, rounded to the nearest whole number.

·                  SA is the average reported closing sales price for the Common
Stock over the 22 most recent days of trading on a stock exchange, if so traded,
ending on the last trading day prior to the date of the Corporation’s receipt of
a Notice of Exercise (the “Exercise Date”). If the Warrant Shares are not traded
on a national securities exchange on the Exercise Date, then the value of such
Warrant Shares for the purposes of this Section 4(b) shall be deemed to be the
Fair Market Value.

·                  K is the Exercise Price.

·                  Q is the unadjusted number of shares of Common Stock.

·                  ST is the Fair Market Value of the Warrant Shares on the last
trading day prior to the Exercise Date.

 

For purposes of clarity, if QA calculated as above results in a negative number,
it shall be set to zero.

 

For example, if you held a warrant to purchase 100 Warrant Shares with an
exercise price of $5, the Fair Market Value of the Warrant Shares on the
Exercise Date was $10, and the average trading price over the last 22 trading
days was $11, then you would receive $600 worth of Common Stock or 60 shares of
Common Stock; conversely, if the average trading price over the last 22 trading
days was $9, you would receive $400 worth of Common Stock or 40 shares of Common
Stock.

 

(c)          As soon as practicable after the Exercise Date, the Corporation
shall issue to or on behalf of the Warrant holder (or any other person or
persons exercising this Warrant in accordance with the terms hereof) a
certificate for the purchased Warrant Shares, with the appropriate legends
affixed thereto.

 

7

--------------------------------------------------------------------------------


 

(d)         In no event may this Warrant be exercised for any fractional
shares.  Fractional shares shall be satisfied in cash.

 

The Warrant shall not be deemed to have been exercised unless all of these
requirements are satisfied.

 

5.               Adjustment Provisions.  The number of shares of Common Stock
that may be acquired under the Warrant, shall be subject to adjustment, from
time to time, in accordance with the following provisions:

 

(a)          If at any time or from time to time, the Corporation shall
subdivide as a whole (by reclassification, by a stock split, by the issuance of
a distribution on stock payable in stock or otherwise, including a dividend
designated as such by the Board of Directors) the number of shares of Common
Stock then outstanding into a greater number of shares of Common Stock, then
(a) the number of shares of Common Stock that may be acquired under the Warrant
shall be increased proportionately and (b) the Exercise Price for each share of
Common Stock subject to the Warrant shall be reduced proportionately, without
changing the aggregate purchase price as to which the Warrant remains
exercisable.

 

(b)         If at any time or from time to time, the Corporation shall
consolidate as a whole (by reclassification, reverse stock split, or otherwise)
the number of shares of Common Stock then outstanding into a lesser number of
shares of Common Stock, then (a) the number of shares of Common Stock that may
be acquired under the Warrant shall be decreased proportionately, and (b) the
Exercise Price for each share of Common Stock subject to the Warrant shall be
increased proportionately, without changing the aggregate purchase price or
value as to which the Warrant remains exercisable.

 

(c)          Should any other change be made to the Common Stock by reason of
any exchange of shares or other change affecting the outstanding Common Stock as
a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the class of securities subject to this Warrant in
such manner and to the extent deemed appropriate by the Board of Directors.

 

(d)         Whenever the number of shares of Common Stock subject to the Warrant
is required to be adjusted as provided in this Section 5, the Corporation shall,
within 30 days following such adjustment, prepare and give to you a written
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of shares of Common Stock, other
securities, cash or property purchasable subject to the Warrant after giving
effect to the adjustment.

 

(e)          Adjustments under Section 5(a), (b) and (c) shall be made by the
Board of Directors, and its determination as to what adjustments shall be made
and the extent thereof shall be final, binding and conclusive.  No fractional
interest shall be issued on account of any such adjustments.

 

6.               Transferability.  This Warrant may be assigned in whole or in
part during your lifetime either as (a) a gift to one or more members of your
Immediate Family or to a trust in

 

8

--------------------------------------------------------------------------------


 

which you and/or one or more such family members hold more than 50% of the
beneficial interest or (b) pursuant to a domestic relations order.  The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the Warrant pursuant to such assignment.  The terms
applicable to the assigned portion shall be the same as those in effect for this
Warrant immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Board of Directors may deem appropriate.
Except for assignments to a person or an entity expressly permitted pursuant to
the first sentence of Section 6(a) above (a “Permitted Transferee”), the Warrant
may not be assigned, transferred, pledged, or otherwise hypothecated by you or
any Permitted Transferee.  Additionally, you or any Permitted Transferee may not
hedge or enter into any derivative or other transaction in respect of the
Warrant Shares (the intention of the parties being that you, together with any
Permitted Transferee, shall maintain a net long position in respect of the
Warrant Shares).  You shall (i) cause any Permitted Transferee to comply with
the covenants herein and (ii) upon the written request of the Corporation
certify as to your compliance with the covenants herein from time to time. 
Notwithstanding anything to the contrary herein, the covenants and limits on
transferability in this Section 6 shall terminate on the earliest of
(x) November 22, 2016, (y) your termination of employment by the Corporation
without Cause, or a termination by you for Good Reason, or (z) a Change in
Control.

 

7.               Delivery of Certificates of Stock.  After the exercise of the
Warrant the Corporation shall promptly issue and deliver a certificate
representing the number of shares of Common Stock as to which the Warrant has
been exercised after the Corporation receives (a) the Exercise Notice,
(b) payment of the Exercise Price, and (c) any tax withholding as may be
requested.  The value of the shares of Common Stock shall not bear any interest
owing to the passage of time.

 

8.               Rights as a Stockholder.  You shall have no right as a
stockholder with respect to any shares covered by this Agreement unless and
until a certificate representing those shares is issued in your name.

 

9.               Rights Offerings.

 

If at any time the Corporation shall distribute rights or warrants to all or
substantially all holders of its Common Stock entitling them, for a period of
not more than 45 days, to subscribe for or purchase shares of Common Stock at a
price per share less than the Fair Market Value of the Common Stock on the last
trading day preceding the date on which the Board of Directors declares such
distribution of rights or warrants, the Exercise Price in effect immediately
prior to the close of business on the record date for such distribution shall be
reduced immediately thereafter to the price determined by multiplying such
Exercise Price by the quotient of (x) the number of shares of Common Stock
outstanding at the close of business on such record date plus the number of
shares of Common Stock which the aggregate of the offering price of the total
number of shares of Common Stock so offered for subscription or purchase would
purchase at such Fair Market Value divided by (y) the number of shares of Common
Stock outstanding at the close of business on such record date plus the number
of shares of Common Stock so offered for subscription or purchase.  In such
event, the number of shares of Common Stock issuable upon the exercise of the
Warrant as in effect immediately prior to the close of business on such record
date shall be increased immediately thereafter to the amount determined by
multiplying such number by the quotient of (x) the Exercise Price in effect
immediately prior to the adjustment contemplated by the immediately preceding
sentence divided by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  In case any rights or

 

9

--------------------------------------------------------------------------------


 

warrants referred to in this Section 9 in respect of which an adjustment shall
have been made shall expire unexercised and any shares that would have been
underlying such rights or warrants shall not have been allocated pursuant to any
backstop commitment or any similar arrangement, the Exercise Price and the
number of shares of Common Stock issuable upon exercise of the Warrant then in
effect shall be readjusted at the time of such expiration to the Exercise Price
that would then be in effect and the number of Shares that would then be
issuable upon exercise of the Warrant if no adjustment had been made on account
of such expired rights or warrants.

 

10.         Tender or Exchange Offers.

 

If the Corporation or any subsidiary of the Corporation shall consummate a
tender or exchange offer for all or any portion of the Common Stock for a
consideration per share with a Fair Market Value greater than the Fair Market
Value of the Common Stock on the date such tender or exchange offer is first
publicly announced (the “Announcement Date”), the Exercise Price in effect
immediately prior to the expiration date for such tender or exchange offer shall
be reduced immediately thereafter to the price determined by multiplying such
Exercise Price by the quotient of (x) the Fair Market Value of the Common Stock
on the Announcement Date minus the Premium Per Post-Tender Share divided by
(y) the Fair Market Value of the Common Stock on the Announcement Date.  In such
event, the number of shares of Common Stock issuable upon the exercise of the
Warrant as in effect immediately prior to such expiration date shall be
increased immediately thereafter to the amount determined by multiplying such
number by the quotient of (x) the Exercise Price in effect immediately prior to
the adjustment contemplated by the immediately preceding sentence divided by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence.  As used in this Section 10 with respect to any tender or
exchange offer, “Premium Per Post-Tender Share” means the quotient of (x) the
amount by which the aggregate Fair Market Value of the consideration paid in
such tender or exchange offer exceeds the aggregate Fair Market Value on the
Announcement Date of the shares of Common Stock purchased therein divided by
(y) the number of shares of Common Stock outstanding at the close of business on
the expiration date for such tender or exchange offer (after giving pro forma
effect to the purchase of shares being purchased in the tender or exchange
offer).

 

11.         Furnish Information.  You shall furnish to the Corporation all
information requested by the Corporation to enable it to comply with any
reporting or other requirement imposed upon the Corporation by or under any
applicable statute or regulation.

 

12.         Registration and Listing of Warrant Shares.  The Corporation shall
file a registration statement with the Securities and Exchange Commission to
register the sale of Warrant Shares as soon as reasonably practicable, but no
later than 20 Business Days after the date that the Corporation files its first
Form 10-K.  The Corporation will file a listing application for listing on NYSE
with respect to the Warrant Shares as soon as practicable after the date hereof,
but no later than 20 Business Days after the date that the Corporation files its
first Form 10-K.

 

13.         Obligation to Exercise.  The purchase of the Warrant through this
Agreement shall impose no obligation upon you to exercise the same or any part
thereof.

 

10

--------------------------------------------------------------------------------


 

14.         Remedies.  You shall be entitled to recover from the Corporation
reasonable fees incurred in connection with the enforcement of the terms and
provisions of this Agreement, whether by an action to enforce specific
performance or for damages for its breach or otherwise.

 

15.         Right of the Corporation and Subsidiaries to Terminate Employment. 
Nothing contained in this Agreement shall confer upon you the right to continue
in the employ of the Corporation or any subsidiary, or interfere in any way with
the rights of the Corporation or any subsidiary to terminate your employment at
any time.

 

16.         Exchange Act Compliance.  The Board of Directors shall take all
steps necessary to ensure that the purchase and exercise of the Warrant are
exempt from Section 16(b) of the Exchange Act.

 

17.         No Guarantee of Interests.  The Board of Directors and the
Corporation do not guarantee the Common Stock of the Corporation from loss or
depreciation.

 

18.         Corporation Action.  Any action required of the Corporation shall be
by resolution of its Board of Directors or by a person or committee authorized
to act by resolution of the Board of Directors.

 

19.         Severability.  If any provision of this Agreement is for any reason
held to be illegal, invalid, or to violate any law or listing requirement
applicable to the Corporation, the illegality, invalidity, or violation shall
not affect the remaining provisions hereof, but such provision shall be fully
severable and this Agreement shall be construed and enforced as if the illegal
or invalid provision had never been included herein and you and the Corporation
shall amend this Agreement, preserving, to the maximum extent reasonably
possible, the intended economic effects of this Agreement as executed by the
parties hereto.

 

20.         Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by electronic
facsimile transmission.  Any such notice required or permitted to be delivered
hereunder shall be deemed to be delivered on the next Business Day after which
it is personally delivered or transmitted by electronic facsimile to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith.

 

The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following addresses; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.

 

Corporation:

 

The Howard Hughes Corporation

 

 

One Galleria Tower

 

 

13355 Noel Road, Suite 950

 

 

Dallas, Texas  75240

 

 

Attn: Office of the General Counsel

 

 

 

with a copy to:

 

William A. Ackman, Chairman of the Board

 

 

888 Seventh Avenue, 42nd Floor

 

11

--------------------------------------------------------------------------------


 

 

 

New York, NY 10019

 

 

 

Holder:

 

At your current address as shown in the Corporation’s records.

 

21.         Waiver of Notice.  Any person entitled to notice hereunder may waive
such notice.

 

22.         Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Corporation, its
successors and assigns.

 

23.         Headings.  The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

24.         Governing Law.  All questions arising with respect to the provisions
of this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law.

 

25.         Word Usage.  Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Purchase first above written.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/ Gary Krow

 

 

Gary Krow,

 

 

Chairman of the Compensation Committee

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

/s/ David R. Weinreb

 

 

 

David R. Weinreb

 

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

 

SECTION 83(b) ELECTION

 

This statement is made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, pursuant to Treasury Regulations Section 1.83-2.

 

1.                                       The taxpayer who purchased the property
is:

 

Name:               David R. Weinreb

 

Address:

 

Social Security No.:

 

2.                                       The property with respect to which the
election is made is a warrant (the “Warrant”) to purchase 2,367,985 shares of
the common stock, par value $0.01 per share, (the “Shares”) of The Howard Hughes
Corporation (the “Corporation”).

 

3.                                       The property was purchased on
November 22, 2010 (the “Date of Purchase”).

 

4.                                       The taxable year for which the election
is made is the calendar year 2010.

 

5.                                       Pursuant to the terms of the Warrant
Purchase Agreement (the “Agreement”) the Warrant will be fully vested and
nonforfeitable on date of purchase.

 

6.                                       The fair market value of such property
at the time of transfer (determined without regard to any restriction other than
a restriction which by its terms will never lapse) is $15,000,000.

 

7.                                       The amount paid for such property is
$15,000,000.

 

8.                                       A copy of this statement was furnished
to the Corporation, from whom the taxpayer purchased such property.

 

9.                                       This statement is executed on
[                     ,             ]

 

 

 

 

Signature of Spouse (if any)

 

Signature of Taxpayer

 

This election must be filed with the Internal Revenue Service Center with which
the taxpayer files his or her federal income tax returns and must be filed
within 30 days after the Date of Purchase.  This filing should be made by
registered or certified mail, return receipt requested.  The taxpayer must
retain two copies of the completed form for filing with his or her federal and
state tax returns for the current tax year and an additional copy for his or her
records.

 

14

--------------------------------------------------------------------------------